     Case 1:20-cv-00579-PLM-RSK ECF No. 9 filed 08/03/20 PageID.15 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

CAVIN MADISON,

                      Petitioner,                   Case No. 1:20-cv-579

v.                                                  Honorable Paul L Maloney

S. L. BURT,

                      Respondent.
____________________________/

                                            ORDER

               In accordance with the opinion entered this day:

               IT IS ORDERED that Petitioner’s request for preliminary injunctive relief is

DENIED as moot.

               IT IS FURTHER ORDERED that a certificate of appealability is DENIED.



Dated:    August 3, 2020                            /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
